Citation Nr: 1823372	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for an upper respiratory disability (originally claimed as sinusitis), to include chronic sinusitis, vasomotor rhinitis and traumatic deviated septum. 

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1981 to November 1990. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for sinusitis and a back disorder.  The Veteran disagreed with this rating action and the RO's determinations therein to the Board.  This appeal ensued. 

In January 2018, the Veteran was scheduled to testify before a Veterans Law Judge (VLJ) at a videoconference hearing.  According to the  Board's  computer system, the Veterans Appeals Co-Locator System (VACOLS), the Veteran failed to appear for the scheduled hearing.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

Regarding the claim for service connection for an upper respiratory disorder, the Veteran was treated during service for various upper respiratory complaints and there is post-service evidence of diagnoses of chronic sinusitis, vasomotor rhinitis and traumatic deviated septum.  Accordingly, the Board has expanded the claim to include an upper respiratory disability. See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the Board has expanded the claim to include all upper respiratory disorders, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although a VA examiner provided unfavorable opinions as to the etiology of the Veteran's upper respiratory and back disabilities in September 2012, the examiner failed to discuss the Veteran's lay statements endorsing continuing sinus and back symptoms since active service.  (See September 2012 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat and Larynx, and Cervical and Thoracolumbar Spine Disability Benefits Questionnaires (DBQs), received into the Veteran's Legacy Content Manager Document electronic file on September 28, 2012)).  In this regard, on his Notice of Disagreement, received by VA in May 2010, the Veteran indicated that he had had sinus problems and chronic back pain ever since military service.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in May 2010).  In addition, during the September 2012 Cervical and Thoracolumbar spine examinations, the Veteran maintained that his current cervical and lumbar spine disabilities were the result of the in service motor vehicle accident and that while the conditions had improved since that time, he had continued to experience pain and stiffness [in his back].  (See September 2012 VA Cervical and Thoracolumbar Spine DBQs at pages (pgs.) 8, 16)).

Furthermore, and with respect to the claim for service connection for an upper respiratory disability, the September 2012 VA examiner did not address service treatment records (STRs) containing a diagnosis of situational rhinitis in July 1983.  In fact, the VA examiner specifically opined, in part, that there was no clinical findings of rhinitis during service, thus, there was no evidence of chronicity of a sinus condition.  (See September 2012 Sinus Disability Benefits Questionnaire (DBQ) at page (pg.) 25)).  Thus, the September 2012 VA examiner's conclusion is based on an inaccurate premise, namely that there was no in-service clinical findings of rhinitis and, thus, is of limited probative value in evaluating the claim for service connection for an upper respiratory disability.   

In view of the foregoing inadequacies in the September 2012 VA examination reports, the Board finds that adequate VA examinations and opinions are required to review and discuss the relevant evidence above and to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's upper respiratory and back disabilities originated during active service or were otherwise caused by or related to his period of military service, to include an August 1986 motor vehicle accident (back).  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his upper respiratory disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's diagnosed upper respiratory disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file. 

Please review the Veteran's reported history carefully. Specifically of note in the record are: 

(i) a July 1983 service treatment record (STR) containing an assessment of situational rhinitis; 

(ii) Service treatment records (STRs) reflecting diagnoses of upper respiratory infections (URIs) in July 1981, May and December 1984 and January 1985; 

(iii) STRs containing diagnoses of viral syndrome and viral pharyngitis in late January 1985; 

(iv) December 1989 STR containing a diagnosis of streptococcus pharyngitis; 

(v) December 1990 service separation examination report reflecting that the Veteran's sinuses were evaluated as "normal"; 

(vi) December 1990 Report of Medical History, reflecting that the Veteran complained of having had nose, ear or throat trouble; and,

(vii) September 2012 VA examiner's negative nexus opinion.

Please note: the Veteran is competent to attest to any lay statements of having had a continuity of sinus problems since military service.  

All tests should be performed to determine the current diagnoses. 

The examiner is then asked to answer the following with respect to each diagnosed upper respiratory disability found on examination: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed upper respiratory disability was: (i) incurred during the Veteran's active military service OR (ii) is otherwise related to any disease, event, or injury during active service?

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence. 

The examiner should specifically comment on: 

(i) the Veteran's competent lay statements of a continuity of sinus symptoms since service; and 

(ii) in-service notations of situational rhinitis; URIs; viral pharyngitis; and, streptococcus pharyngitis, as outlined above.

(iii) Veteran's reports of having had ear, nose and throat trouble on a December 1990 Report of Medical History. 

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.

3. Upon receipt of all additional records, schedule the Veteran for a VA examination for his back disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's diagnosed cervical and thoracolumbar spine disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file. 

All tests should be performed to determine the current diagnoses. 

The examiner is then asked to answer the following with respect to each diagnosed cervical and thoracolumbar spine disability found on examination: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical and/or thoracolumbar spine disability was: (i) incurred during the Veteran's active military service OR is otherwise related to any disease, event, or injury during active service, notably abrasions to the upper back as a result of an August 1986 motorcycle accident and assessment of mild lumbosacral spasm in August 1988. 

The examiner should specifically comment on the Veteran's competent lay statements of a continuity of back symptoms, notably pain and stiffness since an in-service August 1986 motorcycle accident ; and 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence. 

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.

4. Ensure the examiners' opinions are responsive to the determinative issues of etiology of upper respiratory and back disabilities at issue in this appeal.  If not, return the reports for all necessary additional information. 

5. Then, readjudicate the claims in light of all additional evidence developed pursuant to this remand.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




